Citation Nr: 0938131	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-11 749\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by Ballard 
Aviation - Eagle Med on February 10, 2007.  

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by 
Cardiology of Tulsa for the period extending from February 
10, 2007, to February 13, 2007.  

3.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by 
Radiology Consultants of Tulsa for the period extending from 
February 10, 2007, to February 13, 2007.  

4.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at St. 
Francis Heart Hospital for the period extending from February 
10, 2007, to February 13, 2007.  




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military duty from August 1958 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from letter decisions of March 2007 issued 
by the Department of Veterans Affairs (VA), VA Medical 
Center, in Muskogee, Oklahoma.  In August 2009, the appellant 
testified via a video conference hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been prepared and included in the claims folder 
for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his 
private medical treatment for an air medivac and subsequent 
heart ailment treatment from February 10 to 13, 2007.  

2.  VA payment or reimbursement of the costs of the private 
medical care provided between February 10th to February 13th, 
2007, was not authorized prior to the appellant's undergoing 
that treatment; nor did the appellant request such 
authorization within 72 hours of admission.

3.  The appellant did not have a total disability rating at 
the time of admission to the emergency room, and the private 
medical treatment was not for, or adjunct to, a service-
connected disability; a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability; and he was not a participant in a 
vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System 
as of February 2007; and had received treatment at a VA 
treatment facility during the 24 months preceding February 
2007.  

5.  The appellant is financially liable to the provider of 
the emergency treatment.

6.  The appellant does have insurance, in the form of 
Medicare, to defray the costs of emergency treatment.

7.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

9.  The record does reflect that the appellant's treatment 
was for a condition that delays in care could have been 
hazardous to life and/or health.

10.  A VA or other federal facility/provider was feasibly 
available and could have possibly provided the necessary 
medical care.




CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred between February 10 - 13, 
2007, reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 
(2008).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
between February 10 - 13, 2007, have not been met. 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2008).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received between 
February 10 - 13, 2007, have not been met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant sought emergency room care at the Mayes County 
Medical Center in Pryor, Oklahoma, on February 10, 2007.  The 
appellant had been cutting wood and developed pain radiating 
in his arm.  Upon admission to the emergency room, the 
appellant developed cardiac arthythma.  His situation was 
dire and the emergency room personnel were forced to use CPR 
and a fibulator in order to ensure that the appellant would 
not die.  Arrangements were made with a critical care 
transport service, Ballard Aviation - Eagle Med, to move the 
appellant from Pryor to Tulsa, Oklahoma, and St. Francis 
Heart Hospital.  The transportation took place on February 
10, 2007.  While at St. Francis Heart Hospital, an 
angiography was performed and a stent implanted in order to 
correct a blockage problem.  He was subsequently released 
from the hospital on February 13, 2007, and told to restrict 
his activities.  

By the end of February 2007, the appellant had received 
billings from Ballard Aviation - Eagle Med, Radiology 
Consultants of Tulsa, Cardiology of Tulsa, and St. Francis 
Heart Hospital, for the treatment and care he had received.  
The appellant forwarded the billings to the VA Medical Center 
and requested that the VA either pay the providers directly 
or, alternatively, reimburse him for any expenses that he was 
forced to pay.  

Upon reviewing the appellant's claim, the VAMC notified the 
appellant, by letter, that the payment of expenses could not 
be accomplished.  Specifically, the VAMC stated that:

Ballard Aviation - Eagle Med:	Approval of 
the claim denied because ambulance 
services were not authorized by the VA.
Cardiology of Tulsa:		Approval of the 
claim denied because VA facilities were 
feasibly available to provide care.
Radiology Consultants of Tulsa:
	Approval of the claim denied because 
VA facilities were feasibly available to 
provide care.
St. Francis Heart Hospital:	
	Approval of the claim denied because 
VA facilities were feasibly available to 
provide care.  

The appellant was notified of these decisions and he has 
appealed to the Board for review.  Subsequent to the claim 
being received by the Board, the VAMC sent another letter to 
the appellant in September 2007.  In that letter, the VAMC 
noted that the treatment in question was received for a 
nonservice-connected disability.  The appellant was notified 
that the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000) of Section 1725, Title 38, United States Code, applied 
to his case.  More specifically, since the appellant had 
insurance, in the form of Medicare, VA had no authority to 
pay any deductable amount to the appellant, and thus, the 
claim was denied.  

In conjunction with his appeal, the appellant provided 
testimony before the Board (as noted in the Introduction).  
During that hearing, the appellant, along with his spouse, 
spoke of the emergency nature of the initial care in Pryor 
and then in Tulsa.  The appellant reported that if he had not 
felt that he was going to die, he would not have gone to the 
emergency room in Pryor but instead would have gone to a VA 
treatment facility.  He admitted that while the overall 
treatment was not for a service-connected disorder or 
disability, he believed that his expenses should have been 
paid because they were for emergency care and treatment.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2008) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2008), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2008).

In this case, the appellant was sent letters advising him of 
the information necessary to substantiate his claim as well 
as notifying him of all relevant procedure and appellate 
rights.  The VAMC has explained to the appellant the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).  
Thus, any deficiency of notice or of the duty to assist 
constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the period extending from February 10, 2007, to 
February 13, 2007.  See 38 U.S.C.A. § 1703(a) (West 2002); 
see also 38 C.F.R. § 17.54 (2008).  This is a factual, not a 
medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2008).

The admission of a appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2008).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2008).

In the present case, there is evidence that the appellant 
sought and obtained proper authorization for VA payment of 
the emergency room treatment at the Mayes County Medical 
Center on February 10, 2007.  However, there is no evidence 
that the appellant sought and obtained proper authorization 
for VA payment of the private medical expenses he incurred 
after he left the Mayes County Medical Center on February 
10th.  The record suggests that the first time the VA was 
made aware of the medivac of the appellant and the treatment 
at the St. Francis Heart Hospital was when the appellant 
submitted a request for remuneration of the portion of his 
bill that was not covered by health insurance.  This occurred 
at the end of February 2007, more than 72 hours after both of 
his initial emergency room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by Ballard 
Aviation - Eagle Med, Radiology Consultants of Tulsa, 
Cardiology of Tulsa, and St. Francis Heart Hospital was not 
obtained pursuant to 38 C.F.R. § 17.54 (2008), and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a veteran in need thereof 

(A)  for an adjudicated service-connected 
disability, 

(B)  for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, 

(C)  for any disability of a veteran who 
has a total disability permanent in 
nature from a service-connected 
disability, or 

(D)  for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In applying the above statute to the claim before the Board, 
the Board finds that payment is not warranted for the 
expenses in question under 38 U.S.C.A. § 1728 (West 2002).  
While there is no question that the medivac trip and the 
services provided in Tulsa were of an emergent nature, it is 
not clear that a delay could have been hazardous to life or 
health.  Once the appellant had been stabilized at the Mayes 
County Medical Center, he could have received treatment at a 
VA medical facility.  

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2008).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2008).  Under the provisions of 38 C.F.R. § 17.53 
(2008), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2008).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2008).

Additionally, 38 C.F.R. § 17.1002(g) (2008), the term 
"health-plan contract" includes an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid.  It also includes, but is not 
limited to, an insurance program described in section 1811 of 
the Social Security Act (42 U.S.C. 1395c), which refers to 
the Medicare program administered by the Social Security 
Administration, certain State plans for medical assistance, 
and workers' compensation laws or plans.  See 38 U.S.C.A. 
§ 1725(f)(2) (West 2002); 38 C.F.R. § 17.1001 (2008).  In 
this instance, the evidence of record reveals that the 
appellant has active Medicare (Parts A and B) coverage.  He 
admitted as such during his video conference hearing before 
the undersigned Veterans Law Judge.  

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millennium Act:

(a)  the services were provided in an 
emergency type setting; 

(b)  delay in seeking immediate medical 
attention may have been hazardous to life 
or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the 
appellant could reasonably expect the 
absence of immediate medical attention to 
result in placing the his health in 
serious jeopardy, or experiencing serious 
impairment to bodily functions, or having 
serious dysfunction of any bodily organ 
or part);

(c)  VA facilities that could have 
provided the appellant with the type of 
treatment he immediately needed may not 
have been feasibly available.

(d)  there is a claim for emergency 
treatment which involved stabilizing the 
appellant and then transferring him to a 
facility that could implant a cardiac 
stent; 

(e)  the appellant was enrolled in the VA 
health care system and received care at a 
VA medical facility within the previous 
twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant has additional medical 
coverage in the form of Medicare Part A 
and Part B;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment on 
February 10, 2007, to February 13, 2007, have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 
(2008).  The Board is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.


ORDER

1.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by Ballard 
Aviation - Eagle Med on February 10, 2007, is denied.  

2.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by 
Cardiology of Tulsa for the period extending from February 
10, 2007, to February 13, 2007, is denied.  

3.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant by 
Radiology Consultants of Tulsa for the period extending from 
February 10, 2007, to February 13, 2007, is denied.  

4.  Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at St. 
Francis Heart Hospital for the period extending from February 
10, 2007, to February 13, 2007, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


